Citation Nr: 0939761	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to June 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The October 2007 VA audiological examination revealed 
level I hearing acuity in the right ear and level II hearing 
acuity in the left ear. 

2.  The May 2009 VA audiological examination revealed level I 
hearing acuity, bilaterally. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran's claim concerning the proper disability rating 
to be assigned to his service-connected bilateral hearing 
loss arises from his disagreement with the initial disability 
evaluation assigned to this condition following the grant of 
service connection.  Specifically, the Veteran appealed the 
RO's October 2007 rating decision which granted service 
connection at a noncompensable rating for bilateral hearing 
loss, effective from March 20, 2007.  Once service connection 
is granted the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice as to this claim is needed under 
VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple VA audiological examinations to determine the 
severity of his bilateral hearing loss.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on each claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

In this case, the Veteran is seeking a compensable initial 
evaluation for his service-connected bilateral hearing loss.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

In October 2007, the RO issued a rating decision which 
granted service connection at a noncompensable disability 
rating for bilateral hearing loss, effective from March 20, 
2007.  The Veteran subsequently appealed this decision 
seeking a higher initial disability rating.

The Veteran asserts that a higher initial disability rating 
is warranted for his bilateral hearing loss.  In support of 
his argument, the Veteran submitted a September 2007 private 
medical report from Dr. H.D., M.D., which diagnosed a 
bilateral mild sensorineural hearing loss to 2000 Hertz with 
a precipitous severe sensorineural hearing loss at higher 
frequencies.  Attached to this report was a September 2007 
audiological evaluation.  While pure tone threshold, in 
decibels, were charted on a graph in the attached 
audiological evaluation, they were not numerically reported.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that 
the Board may not interpret graphical representations of 
audiometric data).  Moreover, it is unclear whether the 
speech discrimination scores that were noted on the 
evaluation were results derived from a controlled speech 
discrimination test (Maryland CNC) required under 38 C.F.R. § 
4.85.  

In October 2007, the Veteran underwent a VA audiological 
examination.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
75
80
LEFT
20
20
40
80
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was reported as 50 decibels in the right ear, and 
56.25 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
88 percent in the left ear.  

In May 2009, the Veteran underwent a second VA audiological 
examination.  
The authorized audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
70
80
LEFT
25
25
35
80
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was reported as 50 decibels in the right ear, and 
55 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 96 percent in the left ear.  The report noted that the 
Veteran's complaints of difficulty hearing high-pitched 
voices and background noise.  The report also noted that he 
was working as a truck driver.  It concluded with a diagnosis 
of bilateral sensorineural hearing loss.

Based upon its review of the evidence of record, the Board 
concludes that a compensable disability rating is not 
warranted for the Veteran's service-connected bilateral 
hearing loss.


The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Rating Schedule allows for such audiometric test results 
to be translated into a numeric designation ranging from 
level I, for essentially normal acuity for VA compensation 
purposes, to level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  An examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  38 
C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

The October 2007 VA audiological examination demonstrates 
that under the Rating Schedule, the Veteran's hearing 
impairment was manifested by level I hearing acuity in the 
right ear and level II hearing acuity in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a 
noncompensable evaluation for bilateral hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  
Additionally, the hearing loss shown by this audiological 
examination does not qualify for an exceptional pattern of 
hearing impairment.  See 38 C.F.R. § 4.86.  

The May 2009 VA audiological examination demonstrates that 
under the Rating Schedule, the Veteran's hearing impairment 
was manifested by level I hearing acuity in the right ear and 
level I hearing acuity in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Using Table VII, the result is a 
noncompensable evaluation for bilateral hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  
Additionally, the hearing loss shown by this audiological 
examination does not qualify for an exceptional pattern of 
hearing impairment.  See 38 C.F.R. § 4.86.  

Since the initial grant of service connection, the Board 
finds that the overall disability picture for the Veteran's 
bilateral hearing loss correlates to a noncompensable rating 
during this entire time frame, so this rating must remain in 
effect.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
 
In the May 2009 VA examination report, the VA examiner noted 
the Veteran's complaints of difficulty hearing high-pitched 
voices and background noise.  The VA examiner also noted the 
Veteran's concerns about his hearing test for his commercial 
driver's license, and reported that the Veteran was currently 
working as a commercial truck driver.  The October 2007 VA 
audiological examination noted the Veteran's complaints of 
difficulty hearing with more than one source of sound and 
hearing high pitch sounds.  The report also noted that the 
Veteran reported working as a truck driver.  Thus, the Board 
finds the examinations conducted in this matter to be 
sufficient to determine the severity of the Veteran's 
bilateral hearing loss.  Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007) (finding that the VA audiologist must 
describe the functional effects of a hearing loss disability 
in the examination report); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In considering the Veteran's claim herein, the Board has also 
considered the issue of whether the schedular evaluation 
assigned the Veteran's condition herein is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009); Barringer v. 
Peake, 22 Vet. App. 242 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, the Board must then consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The schedular evaluation in this case is not inadequate.  A 
compensable disability rating is provided for certain 
manifestations of the Veteran's service-connected bilateral 
hearing loss, but the medical evidence reflects that those 
manifestations are not present in this case.  Since the 
initial grant of service connection, the Veteran's right ear 
hearing loss has been manifested by no more than Level I 
hearing acuity and his left ear hearing loss has been 
manifested by no more than Level II hearing acuity.  See 38 
C.F.R. § 4.85, Table VI.  When comparing this disability 
picture with the hearing acuity contemplated by the Rating 
Schedule, the Board finds that the schedular evaluation 
regarding the Veteran's bilateral hearing loss disability is 
not inadequate.  A compensable rating is provided for certain 
audiological findings but the medical evidence reflects that 
those findings are not present in this case.  Therefore, the 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).  As the preponderance of the 
evidence is against the claim for a compensable initial 
rating for service-connected bilateral hearing loss since 
March 20, 2007, the benefit of the doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see 
also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


  
____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


